DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
This Office Action is responsive to the preliminary amendment filed on 06 October 2021. As directed by the amendment: no claims have been amended, Claims 1-42 have been cancelled, and Claims 43-59 have been added.  Thus, Claims 43-59 are presently pending in this application.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0001] has been amended in the Preliminary Amendment filed 06 October 2022 to include that the present application is a Divisional of parent US Application 15/506,740. However, Paragraph [0001] should be amended to include the issued US Patent No. 11,154,712 of this parent case. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 43-47 and 51-59 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-21 of US Patent No. 10,537,734 in view of Ryals et al. (US Publication No. 2008/0161228). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite nearly identical method of assessing efficacy of a renal neuromodulation procedure in a human subject, with minor rewording of the claimed details.  
Claims 43-47 and 51-59 generally correspond to Claims 1-21 of US Patent No. 10,537,734, however, the claims of U.S. Patent No. 10,537,734 fail to recite wherein one or more of the biomarkers are selected from the group consisting of normetanephrine, vanillylmandelic acid, metanephrine, homovanillic acid, albumin, and microalbuminuria.  Ryals et al. teaches a method of determining efficacy and biochemical effects of a treatment for a subject (Abstract, Paragraph 0008-0013) by determining levels of biomarkers after treatment compared to a control (Paragraph 0008-0013), wherein the biomarkers include vanillylmandelic acid (Paragraph 0044), normetanephrin (Paragraph 0044), metanephrine (Paragraph 0044), epinephrine (Paragraph 0044), dopamine (Paragraph 0044) and homovanillic acid (Paragraph 0044) collected from urine from the subject (Paragraph 0044). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use vanillylmandelic acid, normetanephrin, metanephrine, epinephrine, dopamine and/or homovanillic acid as the biomarkers, as taught by Ryals et al. since Ryals et al. teaches that levels of vanillylmandelic acid, normetanephrin, metanephrine, and homovanillic acid in urine are useful indicators of biochemical pathways relating to treatment efficacy (Abstract, Paragraph 0006, 0008-0013).
Claim 48-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-21 of U.S. Patent No. 10,537,734 in view of Ryals et al., further in view of LaBrie et al. (US Publication No. 2011/0065599). Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference in the present claims and those of  U.S. Patent No. 10,537,734, is that the claims of U.S. Patent No. 10,537,734 does not explicitly recite wherein the pre-determined threshold level comprises a pre-determined range of levels,  and wherein the at least partially successful classification is within or near the pre-determined range of levels, wherein the pre-determined range of levels for the one or more biomarkers is a normal range of level for the one or more biomarkers, or wherein the pre-determined threshold level is an upper limit of a normal range of level for the one or more biomarkers. However, LaBrie et al. teaches a method of determining levels of biomarkers collected from urine or plasma from the subject in order to determine renal function for diagnosis and treatment (Abstract, Paragraph 0006, 0029), wherein biomarkers include microalbuminuria, albumin, and others (Paragraph 0032, 0033, 0042, see biomarker list in Table A), wherein the levels of the collected biomarkers are compared to pre-determined threshold levels (Paragraph 0011-0012, 0029-0030, 0083), and such that pre-determined threshold levels may specifically be a pre-determined range of levels (Paragraph 0029-0030, 0083, 0091; Claims 1-2; biomarker level ranges of Table 1),  and further wherein a normal/healthy classification is within or near the pre-determined range of levels (biomarker level ranges of normal/healthy levels, see Table 1  - renal function is classified as “unhealthy” or “damaged” if outside these ranges; Paragraph 0029-0030, 0083, 0091), wherein the pre-determined range of levels for the one or more biomarkers is a normal range of level for the one or more biomarkers (healthy or normal levels, Paragraph 0029, 0083, 0091; biomarker level ranges of normal/healthy levels, see Table 1), or wherein the pre-determined threshold level is an upper limit of a normal range of level for the one or more biomarkers (maximums of ranges or upper limits, Paragraph 0011-0012, 0083, 0087-0088, 0091; Claims 1-2). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to specifically use a pre-determined range of levels,  and wherein the at least partially successful classification is within or near the pre-determined range of levels, wherein the pre-determined range of levels for the one or more biomarkers is a normal range of level for the one or more biomarkers, and wherein the pre-determined threshold level is an upper limit of a normal range of level for the one or more biomarkers, as all taught by La Brie et al., in order to more accurately account for normal variations in the biomarkers by configuring the threshold for the biomarker level comparison to be a range of acceptable or unacceptable values indicating particular kidney function, for more explicitly configuring treatment for a particular patient, as also taught by LaBrie et al. (Paragraph 0006, 0029, 0092, 0094). 

Claim Objections
Claim 43 is objected to because of the following informalities:  the claim recites “a method… the methods” in Lines 1-2. It appears that in Line 2 this is a typographical error and should be “the method”.  Appropriate correction is required.
Claims 48 and 50 are objected to because of the following informalities:  the claims recite “a normal range of level”. It appears that this is a typographical error and should be “a normal range of levels”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 43-45, 51, and 54-59  are rejected under 35 U.S.C. 103 as being unpatentable over Demarais (US Publication No. 2011/0178570) in view of Ryals et al. (US Publication No. 2008/0161228).
Regarding Claims 43, 44, and 59, Demarais discloses a method of assessing efficacy of a renal neuromodulation procedure in a human subject (Abstract, Paragraph 0040), the method comprising: determining a post-neuromodulation level of one or more biomarkers following the renal neuromodulation procedure (Paragraph 0028, 0040, 0043, 0051), and including biomarkers collected from urine from the subject (Paragraph 0028, 0040, 0043, 0051); wherein the level of the one or more biomarkers directly or indirectly correlate with sympathetic nervous activity in the human subject (Paragraph 0008, 0028, 0020, 0043, 0051-0052); and comparing the post-neuromodulation level to a pre-determined level for the one or more biomarkers (e.g. a baseline level, Paragraph 0028, 0040, 0043, 0045, 0051-0052), wherein the pre-determined level comprises a pre-determined threshold level (Paragraph 0028, 0040, 0043, 0045, 0051-0052); classifying the renal neuromodulation procedure as at least partially successful based on the comparison (Paragraph 0028, 0040, 0043, 0045, 0051-0052),  wherein one or more of the biomarkers comprise norepinephrine, catecholamine, renin, or sodium (Paragraph 0028, 0040, 0043, 0051-0052).
However, Demarais does not explicitly disclose wherein one or more of the biomarkers are selected from the group consisting of normetanephrine, vanillylmandelic acid, metanephrine, homovanillic acid, albumin, and microalbuminuria.  Ryals et al. teaches a method of determining efficacy and biochemical effects of a treatment for a subject (Abstract, Paragraph 0008-0013) by determining levels of biomarkers after treatment compared to a control (Paragraph 0008-0013), wherein the biomarkers include vanillylmandelic acid (Paragraph 0044), normetanephrin (Paragraph 0044), metanephrine (Paragraph 0044), epinephrine (Paragraph 0044), dopamine (Paragraph 0044) and homovanillic acid (Paragraph 0044) collected from urine from the subject (Paragraph 0044). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use vanillylmandelic acid, normetanephrin, metanephrine, epinephrine, dopamine and/or homovanillic acid as the biomarkers, as taught by Ryals et al., in the method of assessing efficacy of a renal neuromodulation procedure in a human subject disclosed by Demarais, as Ryals et al. teaches that levels of vanillylmandelic acid, normetanephrin, metanephrine, and homovanillic acid in urine are useful indicators of biochemical pathways relating to treatment efficacy (Abstract, Paragraph 0006, 0008-0013).
Regarding Claim 45-47, Demarais discloses the method further wherein classifying the renal neuromodulation as at least partially successful comprises classifying the renal neuromodulation procedure as at least partially successful if the post-neuromodulation level is less than the pre-determined threshold level (decrease in biomarker values after procedure, Paragraph 0028, 0040, 0043, 0045, 0051-0052), and therefore, since the renal neuromodulation procedure is considered in Demarais to be successful if the level of certain biomarkers has decreased (Paragraph 0028, 0040, 0043, 0045, 0051-0052), this would be no greater than about 5-10% above the pre-determined threshold level.
Regarding Claim 57, Demarais discloses the method further wherein prior to determining a post- neuromodulation level for the one or more biomarkers (Paragraph 0028, 0040, 0043, 0045, 0051-0052), the method further comprises transluminally positioning an energy delivery element (110, Figs. 4-7, Paragraph 0036-0039, 0042, 0054) of a catheter (100, Figs. 4-7) within a target blood vessel (e.g. renal artery or other vessels adjacent target nerves/nerve fibers, Abstract, Paragraph 0036, 0038, 0039, 0041, 0043, 0047; Claims 1-3, 10) of the human subject and adjacent to target neural fibers; and at least partially ablating the target neural fibers (degree of denervation and irreversible nerve damage, Paragraph 0009, 0012, 0014, 0033, 0040, Abstract) via energy from the energy delivery element (Paragraph 0036-0039, 0042, 0054; Claims 1-3, 10). 
Regarding Claims 51, 54-56, and 58, Demarais further discloses the method of assessing efficacy of a renal neuromodulation procedure in a human subject (Abstract, Paragraph 0040), wherein biomarkers may be collected from urine from the subject (Paragraph 0028, 0040, 0043, 0051), and further wherein plasma is collected from the patient to determine biomarker levels and other sensed parameters during the neuromodulation procedure and immediately after the application of the neuromodulation (Paragraph 0014, 0045, 0051-0053), prior to removing the neuromodulation assembly and energy delivery element from the patient (Paragraph 0014, 0045, 0051-0053), in order to monitor/control the neuromodulation. 
Demarais does not explicitly disclose wherein the post-neuromodulation level of the one or more biomarkers is within urine collected from the human subject prior to removing the energy delivery element from the human subject, or wherein the post-neuromodulation level of the one or more biomarkers is the determined post-neuromodulation level of the biomarkers in urine collected from the human subject within about 10-30 minutes post-neuromodulation. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to specifically determine the levels of biomarkers in the collected urine prior to removing the neuromodulation assembly from the subject, and within about 10-30 minutes post-neuromodulation, in order to provide feedback during the neuromodulation procedure as to the efficacy of the neuromodulation without prolonging the surgical time, in order to prevent the need for unnecessary repeated procedures if the first neuromodulation attempt was not sufficiently successful to treat the patient, as also taught by Demarais (Paragraph 0013-0014, 0039, 0051-0053), and further since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claims 52 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Demarais in view of Ryals et al., further in view of Shah (US Publication No. 2004/0116401).
Regarding Claims 52 and 53, Demarais further discloses the method of assessing efficacy of a renal neuromodulation procedure in a human subject (Abstract, Paragraph 0040), wherein biomarkers may be collected from urine from the subject (Paragraph 0028, 0040, 0043, 0051), and further wherein plasma is collected from the patient to determine biomarker levels and other sensed parameters during the neuromodulation procedure and immediately after the application of the neuromodulation (Paragraph 0014, 0045, 0051-0053), prior to removing the neuromodulation assembly and energy delivery element from the patient (Paragraph 0014, 0045, 0051-0053), in order to monitor/control the neuromodulation, and wherein neuromodulation biomarker levels and other sensed parameters are repeatedly assessed after neuromodulation in order to determine if repeated treatment is necessary (Paragraph 0013-0014, 0039, 0051-0053). 
However, Demarais and Ryals et al. in combination do not specifically disclose 
wherein the post-neuromodulation level of the one or more biomarkers is determined at about 24 hours or 7 days following the renal neuromodulation procedure. Shah teaches a method of assessing efficacy of a renal treatment procedure in a human subject (Abstract) comprising determining a pre-determined threshold level of 
one or more biomarkers in urine collected from the patient (Paragraph 0046, 0048, 0090-0094), providing treatment (Paragraph 0025, 0036, 0090-0094, Abstract), determining a post-treatment level for the biomarkers (Paragraph 0015, 0018, 0046, 0048, 0090-0094), and determining the success of the treatment based on the comparison (Paragraph 0015, 0018, 0046, 0048, 0090-0094), wherein the post-treatment level is no greater than about 5-10% above the pre-determined threshold level (treatment is continued/adjusted until post-treatment biomarker level is reduced to 
equal or approximately equal the baseline/control level, Paragraph 0015, 0018, 0046, 0048, 0090-0094),  wherein the post-neuromodulation level of the one or more biomarkers is determined at about 24 hours or 7 days following the treatment procedure 
(one day, several days, or weeks after treatment, Paragraph 0051, 0053, 0056, 0085, 0090-0094, 0163). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine the post-neuromodulation level of the one or more biomarkers at about 24 hours or 7 days following the treatment procedure, as generally taught by Shah, in the method of assessing efficacy of a renal neuromodulation procedure in a human subject disclosed by Demarais and Ryals et al. in combination, in order to determine that the treatment has been sufficient to substantially reduce symptoms and disease state of the patient over time, in order to determine if additional or subsequent treatment is necessary, as also taught by both  Shah (Paragraph 0015, 0018, 0046, 0048, 0090-0094) and Demarais (Paragraph 0013-0014, 0039, 0051-0053).

Claims 48-50 are rejected under 35 U.S.C. 103 as being unpatentable over Demarais in view of Ryals et al., further in view of LaBrie et al. (US Publication No. 2011/0065599).
Regarding Claims 48, 49, and 50, Demarais further disclose determining a post-neuromodulation level of one or more biomarkers following the renal neuromodulation procedure (Paragraph 0028, 0040, 0043, 0051), and including biomarkers collected from urine or plasma from the subject (Paragraph 0028, 0040, 0043, 0051); wherein the level of the one or more biomarkers directly or indirectly correlate with sympathetic nervous activity in the human subject (Paragraph 0008, 0028, 0020, 0043, 0051-0052); and comparing the post-neuromodulation level to a pre-determined level for the one or more biomarkers (e.g. a baseline level, Paragraph 0028, 0040, 0043, 0045, 0051-0052), wherein the pre-determined level comprises a pre-determined threshold level (Paragraph 0028, 0040, 0043, 0045, 0051-0052); classifying the renal neuromodulation procedure as at least partially successful based on the comparison (Paragraph 0028, 0040, 0043, 0045, 0051-0052). However, neither Demarais nor Ryals et al. specifically discloses wherein the pre-determined threshold level comprises a pre-determined range of levels,  and wherein the at least partially successful classification is within or near the pre-determined range of levels, wherein the pre-determined range of levels for the one or more biomarkers is a normal range of level for the one or more biomarkers, or wherein the pre-determined threshold level is an upper limit of a normal range of level for the one or more biomarkers. 
LaBrie et al. teaches a method of determining levels of biomarkers collected from urine or plasma from the subject in order to determine renal function for diagnosis and treatment (Abstract, Paragraph 0006, 0029), wherein biomarkers include microalbuminuria, albumin, and others (Paragraph 0032, 0033, 0042, see biomarker list in Table A), wherein the levels of the collected biomarkers are compared to pre-determined threshold levels (Paragraph 0011-0012, 0029-0030, 0083), and such that pre-determined threshold levels may specifically be a pre-determined range of levels (Paragraph 0029-0030, 0083, 0091; Claims 1-2; biomarker level ranges of Table 1),  and further wherein a normal/healthy classification is within or near the pre-determined range of levels (biomarker level ranges of normal/healthy levels, see Table 1  - renal function is classified as “unhealthy” or “damaged” if outside these ranges; Paragraph 0029-0030, 0083, 0091), wherein the pre-determined range of levels for the one or more biomarkers is a normal range of level for the one or more biomarkers (healthy or normal levels, Paragraph 0029, 0083, 0091; biomarker level ranges of normal/healthy levels, see Table 1), or wherein the pre-determined threshold level is an upper limit of a normal range of level for the one or more biomarkers (maximums of ranges or upper limits, Paragraph 0011-0012, 0083, 0087-0088, 0091; Claims 1-2). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to specifically use a pre-determined range of levels,  and wherein the at least partially successful classification is within or near the pre-determined range of levels, wherein the pre-determined range of levels for the one or more biomarkers is a normal range of level for the one or more biomarkers, and wherein the pre-determined threshold level is an upper limit of a normal range of level for the one or more biomarkers, as all taught by La Brie et al., in the method of assessing efficacy of a renal neuromodulation procedure in a human subject disclosed by Demarais and Ryals et al. in combination, in order to more accurately account for normal variations in the biomarkers by configuring the threshold for the biomarker level comparison to be a range of acceptable or unacceptable values indicating particular kidney function, for more explicitly configuring treatment for a particular patient, as also taught by LaBrie et al. (Paragraph 0006, 0029, 0092, 0094). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA M. BAYS/Examiner, Art Unit 3792